Citation Nr: 1707851	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from August 1966 to February 1970.  The Veteran served in the Vietnam War and was awarded a Bronze Star. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's lower back disability was not manifest in service, and the Veteran's arthritis was manifest within 1 year of discharge; any current lower back disability is not otherwise etiologically related to such service.

2. The Veteran does not have a diagnosis of right ear hearing loss for VA purposes at any point during the appeal period.

3. The Veteran's left ear sensorineural hearing loss was not manifest in service or to a compensable degree within 1 year of discharge; any current sensorineural hearing loss is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA, or were unable to be obtained after numerous attempts.  His Social Security Administration records were obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C. F.R. § 3.159(c)(4).  The Board finds the January 2010 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a chronic disease manifests to a degree of 10 percent or more within 1 year from the date of separation from service, that disease is presumptively service-connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3). The Veteran's claimed sensorineural hearing loss and arthritis are both chronic diseases as defined by 38 C.F.R. § 3.309(a).

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d at 1331. The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain or difficulty hearing others; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

A. Service Connection for a Lower Back Disability.

The Veteran claims entitlement to service connection for a lower back disability.

The Veteran has a current diagnosis of a lower back disability, manifest as degenerative disc disease and degenerative joint disease.  The Veteran's lay statements and an STR from December 1966 indicate that he suffered a lower back sprain while in service after filling and lifting sandbags weighing approximately 60 pounds.  The Veteran was diagnosed with an LS spine sprain and was treated with pain medication.  The Veteran was treated with pain medication, and the symptoms resolved within about one month.  The service treatment records do not indicate that the Veteran received any further treatment for this injury.  The Veteran's February 1970 report of medical examination indicates the Veteran's spine and other musculoskeletal areas were evaluated as "normal".  A review of the Veteran's service treatment records shows the Veteran was not diagnosed with any spine or other musculoskeletal issues upon exiting service.  Therefore, the Board finds the Veteran's current lower back disability did not manifest during his period of active service.  38 C.F.R. § 3.303(a).

The Board notes that in the December 1966 STR, the Veteran stated that he had a back injury three years prior.  However, this was not noted on his entrance examination.  As he began service in August 1966, the injury occurred prior to service.  However, as the Board has found that the Veteran's current disability did not manifest during service, discussion of the presumption of soundness under 38 U.S.C.A. § 1111 is not necessary.  

According to the record, the Veteran's first diagnosis of a lower back disability came from a private physician in January 2009 when the Veteran was diagnosed with degenerative joint and disc disease.

As the Veteran's degenerative joint disease is listed as a chronic disease (arthritis) under 38 C.F.R. § 3.309(a).  Nothing in the record indicates the Veteran was diagnosed with degenerative joint disease while in service or within 1 year of the date of separation from service, therefore the presumption of service connection for chronic diseases does not apply.  38 C.F.R. § 3.307(a)(3), 3.309(b).

The Veteran reported in his January 2010 VA examination that symptoms related to his in-service lower back injury resolved within one month, and new symptoms of a lower back injury did not manifest until sometime after the Veteran completed his active service and began working in the private sector.  In turn, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in this case.  

A review of private physician records shows the Veteran receiving treatment for various medical issues but never seeking treatment for a lower back disability, and only reporting related symptomatology once in August 2004.   Furthermore, the records indicate the Veteran's first attempts at seeking treatment for a lower back disability came in 2009, more than 35 years after the Veteran completed his active service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A VA examination was provided to the Veteran in January 2010 with respect to his lower back disability.  The examiner met with the Veteran in person,  reviewed the Veteran's service treatment records and x-rays, and physically examined the Veteran.  The examiner noted the Veteran cited a history of back pain originating three years prior to his entry in the Navy, and that the Veteran's Enlistment Examination indicated pain in the muscles of the back.  Moreover, after a review of medical literature, the examiner detailed, "[n]early everyone over the age of 60 years has roentgenographic evidence of spinal osteoarthritis.  Degenerative disc disease is typically associated with aging.  As you age, your discs like other joints in the body can degenerate (break down) and become problematic: that's a natural part of growing older as your body deals with years of strain, overuse, and even misuse."  Finally, the examiner concluded the Veteran's lower back disability was mild, and was not caused by or a result of the Veteran's in-service injury. The Board finds this well-reasoned opinion to have substantial probative value.

In his May 2010 notice of disagreement, the Veteran stated his current disability is the result of his time in service.  Lay persons are competent to provide opinions on some medical issues.   Kahana, 24 Vet. App. at 435.  

However, determining the etiology of the Veteran's low back disability requires medical inquiry into internal physiological functioning.  With regard to the specific issue in this case, whether his lower back disability is related to an in-service injury, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's lower back disability.  See 38 C.F.R. § 3.303(d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

B. Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran claims entitlement to service connection for sensorineural hearing loss as a result of noise exposure while serving in the Republic of Vietnam.   

Right Ear Sensorineural Hearing Loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or where the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a January 2010 VA examination, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

There are no other audiological examinations during the appeal period.  

Therefore, in accordance with 38 C.F.R. § 3.385, the Veteran's right ear hearing loss does not meet the criteria for establishing a current right ear hearing loss disability, and has not during the appeal period. 

Left Ear Sensorineural Hearing Loss

The Veteran has a current diagnosis of sensorineural hearing loss in his left ear under 38 C.F.R. § 3.385.  The Veteran's lay statements indicate that he suffered hearing loss due to firing large and small weapons during his service in Vietnam.  His statements are both competent and credible, and the Board acknowledges the Veteran likely suffered in-service acoustic trauma while serving in Vietnam.  However, the Veteran's report of medical examination does not indicate any hearing issues upon exiting service in February 1970.  In addition, the Veteran's service treatment records are silent of any instances of the Veteran reporting or seeking treatment for hearing loss.  Based upon the Veteran's lack of an in-service diagnosis or treatment of hearing loss, and the Veteran's report of medical examination indicating normal hearing, the Board finds the Veteran's left ear hearing loss did not manifest during his period of active service.  38 C.F.R. § 3.303(a) 

Private medical records provided by the Veteran indicate the Veteran was first diagnosed with left ear hearing loss in October 2003.  As the Veteran's sensorineural hearing loss is listed as a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  Nothing in the record indicates the Veteran was diagnosed with sensorineural hearing loss while in service or within 1 year of the date of separation from service, therefore the presumption of service connection for chronic diseases does not apply.  38 C.F.R. § 3.307(a)(3), 3.309(b).

Further, the record indicates the Veteran's first diagnosis of hearing loss came in 2003, more than 30 years after the Veteran completed his active service.  The record does not indicate the Veteran received any treatment for hearing loss prior to the 2003 diagnosis.  While not dispositive of the issue, the Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Because hearing loss was not noted on the report of medical examination, and the Veteran has not continuously reported related symptomatology since the Veteran's discharge from service, the continuity of symptomatology is not shown.

A VA examination was provided to the Veteran in January 2010.  The VA examiner met with the Veteran in person and reviewed the Veteran's service treatment records.  The VA examiner noted that when the Veteran exited service he was given a whispered voice test, and that without threshold testing at discharge it cannot be determined if the Veteran suffered from hearing loss during active service.  The VA examiner further noted the Veteran experienced noise exposure during service, but also experienced occupational noise exposure during his 30 years as a coal miner, and recreational noise exposure based on the Veteran participating in recreational hunting.  In turn, the VA examiner opined it could not be determined if the Veteran's hearing loss was related to his naval service without resorting to mere speculation.  

The Board finds the examination to be adequate based upon the VA examiner's discussion of the diagnosis provided.  However, because the examination is inconclusive as to a nexus between the in-service injury and current disability the Board does not find the examination has probative value.   VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  That assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

In his May 2010 notice of disagreement, the Veteran stated his current disability is the result of his time in service.  The Veteran stated he fired large weapons in Vietnam, and fired those weapons from his left shoulder, resulting in hearing loss in his left ear.  Lay persons are competent to provide opinions on some medical issues.   Kahana, 24 Vet. App. at 435.

However, determining the etiology of the Veteran's left ear hearing loss requires medical inquiry into the Veteran's auditory functioning.  With regard to the specific issue in this case, whether his left ear hearing disability is related to an in-service injury, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4  Such internal auditory processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

In total, the record indicates the Veteran did not seek treatment for hearing loss while in service, was not diagnosed with a hearing loss upon exiting service in February 1970, experienced occupational noise exposure for 30 years as a coal miner, experienced recreational noise exposure as a hunter, and did not seek treatment for hearing loss until 2003.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's sensorineural hearing loss in the left ear.  See 38 C.F.R. § 3.303(d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability not warranted.


ORDER

Service connection for a lower back disability is denied.

Service connection for sensorineural hearing loss is denied.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


